Title: From George Washington to Thomas Burke, 28 March 1779
From: Washington, George
To: Burke, Thomas


Sir
Head Quarters Middle Brook 28th March 1779.
I am favd with yours of the 24th inst. If Congress should be of opinion that either Baylors or Blands Regiments of Dragoons in their present situation would render any essential service to the southward, I should have no objection to one of them being ordered thither. The time of the Service of most of the Men of Blands expired last Winter, and I fear very few have been reinlisted—They may perhaps have about 80 Men fit for duty, but they are not yet clad for the next Campaign, nor could they possibly move without new Cloathing—Baylor has about 140 Men, but they are very weak in Horses, owing to the misfortune they met with last fall: But if Congress are determined not to fill up the Regiments of Cavalry Baylors dismounted Men might be furnished with some of Blands spare Horses. I cannot undertake to Say whether the Cloathing of this Regiment has yet reached them, if it has not, it will be necessary before they can move. Your Committee will be able to judge from the foregoing State whether either of those Regiments circumstanced as they are, will be worth sending to the Southward, and will make application to Congress accordingly—Should the Volunteer Horse be preferred, I would have you recommend it to the Governor of Virginia to get them off with as little delay as possible, and not suffer them to wait to be accoutered in the most regular and uniform manner.
I do not think myself at liberty to send either of the letters put under cover to me into New York before they receive the approbation of Congress—That from Mr Eustace proposes an interview with Colo. Campbell which I shall not think myself at liberty to grant without the sanction of Congress—and that from Mr Iredell invites a Gentlemen to come into the State of North Carolina by land, who from the proceedings of the Assembly plainly appears to be a dis-affected person. I for the above reasons return you the letters. I have the Honor &.
